UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                         No. 95-60797



IN RE: MEDART, INC.,
                                                              Debtor.

MEDART, INC.,
                                                              Appellant,
                                              versus

UNION PLANTERS NATIONAL BANK,
                                                              Appellee.



                      Appeal from the United States District Court
                        for the Northern District of Mississippi
                                       (4:94-CV-304-B)
                                          July 12, 1996


Before POLITZ, Chief Judge, JOLLY and BARKSDALE, Circuit Judges.

PER CURIAM:*
       This matter is before the court on appeal by Medart, Inc., of the affirmance

of the district court of a ruling by the bankruptcy court that the funds in the Debt

Service Reserve Fund should be utilized to pay the bondholders and not given to

Medart. Having considered the briefs and oral arguments of counsel and the


        *
           Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule 47.5.4.
pertinent parts of the record, and finding no error, we AFFIRM.




                                       2